Citation Nr: 1213748	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-41 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post traumatic stress disorder (PTSD) for the portion of the appeal period extending from June 30, 2008 to February 15, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD, for the portion of the appeal period extending from February 16, 2011, forward.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia, which granted service connection for PTSD and assigned a noncompensable evaluation effective from June 30, 2008.  Subsequently, while the appeal was pending, an October 2011 rating action granted a 30 percent evaluation for PTSD, for the portion of the appeal period extending from February 16, 2011, forward.

This appeal arises from initial rating award.  In this case, staged ratings have been assigned for various periods of the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the claim for higher rating for PTSD has been separated into two claims, one for each of the staged periods as depicted on the title page.

The matter on appeal was previously before the Board in January 2011, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

In a February 2012 statement, the Veteran's representative appears to raise a claim for an earlier effective date for the assignment of a 30 percent evaluation for PTSD.  In this decision, that matter has in effect been resolved in the Veteran's favor as the award of an increased initial rating for PTSD to 30 percent from the effective date of service connection has essentially provided the same benefit as an award of an earlier effective date for the increase to 30 percent.  Hence, there is no need to refer an effective date claim.  

An April 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has essentially maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entirety of the appeal period extending from June 30, 2008, forward, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, 

2.  For the entirety of the appeal period extending from June 30, 2008, forward, PTSD has not been productive occupational and social impairment with reduced reliability and productivity with associated symptoms and manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for PTSD have been met for the entirety of the appeal period extending from June 30, 2008, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met for the portion of the appeal period extending from June 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in July 2008 (addressing the elements of service connection prior to the grant of service connection for PTSD).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) are unavailable in this case.  A formal finding to this effect was made in October 2008 and the Veteran was so informed in November 2008.  Post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  A Board video conference hearing was held in August 2010.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in October 2008 and February 2011 in connection with the claim currently on appeal.  The Veteran and his representative have not maintained that either of these examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).




Factual Background

The Veteran filed an original service connection claim for PTSD on June 30, 2008.  

The file contains an October 2008 formal finding of unavailability of the Veteran's STRs, as well as a listing of all attempts made to obtain them.  The Veteran was provided this information in a letter from VA dated in November 1985.  The Veteran's service personnel records are on file.  They reflect service in Southwest Asia from December 1990 to May 1991.  

Vet Center records dated in July 2008 revealed that the Veteran was seen for an initial screening, at which time his primary complaints involved restless sleep, intrusive thoughts of combat, anxiety, and emotional restriction.  The record indicated that post-service, the Veteran was employed with a trucking company and that the company closed in 2006.  It was noted that the Veteran finally got another job, but was unable to keep it.  An assessment revealed that the Veteran was highly functioning with significant exposure to the horrors of combat as a gunner of an tank.  It was noted that he did fairly well socially and vocationally between his discharge in 1992 and 2006, but thereafter began to have symptoms of delayed onset PTSD.

A VA registry examination of July 2008 revealed that the Veteran reported having trouble with memory loss, especially short term memory loss.  Also noted since service were symptoms of mild depression and difficulty with sleep.  The report mentioned that the Veteran had recently been laid off, after working for 12 years as a manager for a hazardous materials trucking company.  The report indicated that the Veteran was married and had no children.  

The Veteran underwent an initial VA evaluation in July 2008.  He reported having symptoms of tension and irritability since discharge from service.  It was noted that he lived with his wife and that he had worked for two trucking companies post-service, losing both jobs due to factors unrelated to performance.  The entry indicated that thereafter, he had obtained a clerical job, but that due to factors including distance, sleep impairment, and long hours, he had difficulty getting to work on time and he lost that job in May 2008.  

Mental status examination revealed that the Veteran was well-oriented and that speech was normal.  The Veteran denied having hallucinations/delusions or suicidal/homicidal ideation.  There was no indication of a thought disorder.  The Veteran described his mood as angry and irritable, but without loss of control.  He reported having insomnia, intrusive memories of service, and loss of interest in activities.  It was mentioned that he had "threatened" people several times during the last few months.  The Veteran indicated that he was volunteering as a an officer with the VFW.  He reported having severely impaired concentration.  PTSD (provisional) was diagnosed and a Global Assessment of Functioning (GAF) score of 60 was assigned.  A referral for a full PTSD evaluation was made.  

In October 2008, the Veteran underwent a VA neuropsychological evaluation.  He complained of short-term memory problems since 1994 or 1995.  He also reported having cognitive difficulties, such as difficulty paying attention and difficulty with retaining information.  Basic attention and memory testing revealed that the Veteran was in the superior range compared to others of his age.  Symptoms of depression, anxiety, stress, and sleep problems were noted. 

A VA initial evaluation for PTSD was conducted in October 2008.  The Veteran reported that he began seeking treatment for post-service symptoms of anxiety through the Vet Center one year earlier.  He indicated that he did not taken any medications for a psychiatric condition and that he had never been hospitalized for psychiatric treatment.  The Veteran denied having any suicidal ideation or intent, but endorsed some homicidal thoughts which he related to significantly increased irritability during the past 2 years.  Post-service, it was noted that the Veteran had two long term jobs with trucking companies, and that he had not had any luck with employment since November 2006, when he lost his job due to franchising of the company.  He stated that he had not worked since May 2008 when he was fired from a clerical job, and that he was looking for a job, but could not find one.  Socially, it was reported that the Veteran was married with no children and that he had a good relationship with his wife.  He mentioned that he did not have any friends and was not close with his two older brothers.  

The Veteran's subjective complaints included increased anger, irritability, intrusive thoughts, avoidance, paranoia, depressed mood and hopelessness.  He reported that he had made threats to people, including a bill collector and another person with whom he was involved in a road rage incident.  A comparison of clinical test results and the Veteran's subjective history and symptoms revealed some inconsistencies, described as possible over-reporting of subjective symptoms.  The examiner indicated that the Veteran did present with a valid and verifiable stressor.  

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Mood was depressed.  The Veteran reported having impaired short and long-term memory, but memory was grossly intact on testing.  It was further mentioned that recent comprehensive testing had revealed no significant cognitive or memory impairment.  Speech was normal and the Veteran denied having hallucinations or delusions.  The Veteran denied having suicidal or homicidal ideation.  It was noted that he did not endorse having any current problems with impulse control, after having had two incidents with individuals occurring seven months and one year previously.  Irritable mood and sleeplessness were noted.  The diagnoses included mild PTSD and alcohol abuse, not secondary to PTSD.  A GAF score of 70 (PTSD only) was assigned.  The examiner commented that throughout his life, the Veteran had maintained occupational, social and emotional functioning within normal limits, and opined that he remained employable.

In a February 2009 rating decision, the RO granted service connection for PTSD and assigned an noncompensable evaluation effective from June 30, 2008 (the date of the original claim).  The Veteran appealed the initial rating assigned.

VA records reflect that the Veteran was seen by VA for psychiatric evaluation in March 2009.  The report mentioned that the Veteran went out three times a week to VFW, often with his wife.  It was noted that she had experienced some health problems since September 2008, which had increased his stress.  The report stated that the Veteran had not been employed since May 2008.  On mental status examination, the Veteran reported having a five to six year history of panic attacks.  He described having impaired impulse control, with an example of confronting someone in a road rage incident six months previously.  He endorsed having symptoms of sleep impairment, anger and depression, but denied having suicidal ideation.  The Veteran subjectively reported having impaired concentration; insight and judgment were described as intact.  The diagnosis included mild PTSD, and a GAF score of 60 was assigned.  

In April 2009 a statement was received from a staff member (MS/RCT -readjustment counseling therapist) from the Vet Center following up on the July 2008 initial assessment report.  The statement indicated that the Veteran remained in counseling, and was seen on a bi-weekly basis.  It was reported that he had moderate to severe PTSD symptoms including, intrusive thoughts of service, poor sleep, regular panic attacks, and social isolation.  It was noted that the Veteran under-reported his symptomatology.  A GAF score of 55 was reported.  

In a statement from the Veteran dated in April 2009, he mentioned having daily "panic like attacks" and requested another VA examination.  

A VA record dated in May 2009 revealed that the Veteran reported having fewer panic attacks (two a week) since starting Prozac.  It was noted that he was getting out of the house more, but still avoided crowds.  The entry mentioned that he was still losing his temper with minor stressors and was still having trouble focusing and getting things done.  A GAF score of 55 was assigned.

In August 2009 a statement was received from a staff member (RCT) from the Vet Center following up on the April 2009 assessment report.  The statement indicated that the Veteran continued receiving PTSD treatment and continued to have problems relating to others socially and vocationally.  It was noted that panic attacks had improved on Prozac, but that he was still quick to anger and had reduced tolerance for stress in general.  

When evaluated by VA in October 2009 and April 2010, it was noted that the Veteran had symptoms of depression, irritability and disruptive sleep.  He denied having suicidal ideation.  Insight and judgment were intact.  PTSD was diagnosed and a GAF score of 60 was assigned at both times.  

The Veteran presented testimony at a Board videoconference hearing held in August 2010.  The Veteran reported that he had not worked since 2008 and that he had been receiving counseling and PTSD treatment through the Vet Center and VA since that time.  He stated that he was taking Prozac which seemed to be working.  The possibility of scheduling another VA examination was discussed.

A VA examination was conducted on February 16, 2011 and the claims folder was reviewed.  The Veteran reported that he had not been employed since April 2008.  The Veteran's treatment history was summarized and it was noted that he had not been seen by the Vet Center since November 2010.  The examiner observed that the Veteran had not been compliant with psychiatric or psychological treatment or counseling.  

Subjectively, the Veteran reported that he was a recluse and that he did not leave the house or sleep well at night.  He also reported that he experienced road rage and had to take extra Prozac.  He reported seeing burning equipment and bodies, and smelling gun powder every day, all of the time.  The Veteran indicated that he essentially did not care about anything but his wife and his dog and could not support himself anymore.  

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Speech was normal.  Mood was dysphoric with restricted affect.  The Veteran reported that his mood was irritable and his sleep was erratic.  He endorsed having nightmares three to five times a week.  No overt hallucinations were reported nor was any actual suicidal ideation or intent identified.  Thought processes were described as generally logical and sequential, but the examiner observed that for most of the interview, the Veteran was clearly overstating his symptoms and distress.  No obsessive or compulsive behavior was reported, and it was noted that the Veteran regularly checked door and window locks every night.  Insight and judgment were described as unimpaired.  The Veteran indicated that he had some social interaction with his wife and childhood friends. 

The examiner indicated that tests were administered, including the Mississippi Scale for Combat Related PTSD, the Beck Depression Inventory II, and the SCL-90-R.  The examiner concluded that overall, the Veteran's performance on testing suggested extreme exaggeration and symptom fabrication.  The examiner observed that a comparison to the same test results as conducted in 2008, revealed a 71 point difference on the Mississippi Scale test, a significant difference which is typically associated with symptoms of fabrication and malingering.  It was noted that these results were out of proportion with recent psychiatric notes and visits, as well as the prior VA examination.  The examiner indicated that a similar conclusion could be drawn in conjunction with the 37 point swing between the Beck Depression Inventory administered in 2008 and 2011.  It was also noted that on the SCL-90-R, the Veteran reported having 46 more symptoms then upon testing conducted in 2008.  The examiner noted that symptoms including psychosis were endorsed, but noted that the Veteran was clearly not psychotic.  The examiner concluded that again, these test results revealed evidence of extreme exaggeration and possible malingering.  

Chronic, mild PTSD was diagnosed and a GAF score of 70 was assigned, consistent with mild social and occupational impairment.  The examiner concluded that overall, the results of the 2011 examination revealed no significant changes when compared to VA examination results of 2008.  It was noted that the Veteran remained unemployed, but that there was no evidence to suggest that his symptoms had increased in any appreciable manner, and certainly not to the extent exhibited by the Veteran on examination.  The examiner opined that the Veteran was clearly overstating his symptoms for secondary gain, as supported by invalid test results.  It was noted that the Veteran remained employable for psychiatric purposes and would not require special accommodations or scheduling in order to maintain full time employment.  The examiner observed that the Veteran reported no history of reckless or impulsive behavior and that there was no evidence to suggest impairment in communication or thought process secondary to psychiatric or psychological symptoms.    

Vet Center records revealed that the Veteran called in March 2011, at which time he planned to re-seek treatment.  At that time, he reported that he had lost his job, his wife was having medical problems, his vehicle was going to be repossessed, and his home was near foreclosure.  

VA records include an entry dated in July 2011, indicating that since May 2009, the Veteran had been taking Fluoxetine which had helped decrease anxiety and panic attacks.  It was noted that depression had worsened and that the Veteran was isolated, avoidant and had a lack of motivation and no interest in activities.  It was mentioned that he did not go anywhere and spent all day at home.  The entry indicated that the health of the Veteran's wife had deteriorated significantly during the past year.  On mental status examination, the Veteran indicated that he was irritable and could become enraged.  Significant depression was reported and the Veteran denied having suicidal ideation.  Disruptive sleep and impaired concentration and memory were noted.  PTSD, dysthymia, and alcohol abuse in partial remission, were diagnosed and a GAF score of 50 was assigned.  

By way of an October 2011 rating action, the RO granted an increased rating to 30 percent for PTSD, for the portion of the appeal period extending from February 16, 2011, forward.


Analysis

At this point, an initial noncompensable evaluation is in effect for the portion of the appeal period extending from June 30, 2008 to February 15, 2011, and a 30 percent evaluation has been assigned from February 16 2011, forward.  

The Veteran contends that an initial 30 percent is warranted for PTSD for the entirety of the appeal period, extending from June 30, 2008.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Veteran primarily argues that an initial evaluation of 30 percent is warranted for the entirety of the appeal period extending from, June 30, 2008, essentially maintaining that his symptoms have not changed significantly since that time.  Having reviewed the evidence in its entirety, the Board finds that the Veteran's contentions are supported.  

In order to warrant a 30 percent evaluation, evidence consistent with a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, must be shown.  Since June 2008, the Veteran's primary symptoms have been depressed mood, anxiety, hypervigilance, chronic sleep impairment as well as subjective complaints of memory loss.  In addition, evidence dated in 2009 documents manifestations of panic attacks.  Accordingly, having reviewed the lay and clinical evidence pertinent to the appeal period, and with resolution of any doubt in favor of the Veteran, the Board has determined that the assignment of an 30 percent evaluation is warranted for PTSD for the entirety of the appeal period extending from June 30, 2008.  

The Board has also considered whether an evaluation in excess of 30 percent is warranted for any portion of the appeal period extending from June 30, 2008, the effective date of service connection.  A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In this regard, the Veteran has reported (and clinical records show no indication of) manifestations such as speech irregularities, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  When examined by VA in 2011, the examiner observed that the Veteran reported no history of reckless or impulsive behavior, and that there was no evidence to suggest impairment in communication or thought process secondary to psychiatric or psychological symptoms.  While the Veteran has complained of impairment of memory and concentration, objective testing conducted by VA has failed to reveal impairment of short-and long-term memory.  The Board notes that in mid-2009, the Veteran provided an account of having almost daily panic attacks; however, it is clear that these significantly decreased in frequency and severity after Prozac was prescribed (in mid-2009).  Hence, there is no indication that the Veteran has chronically experienced panic attacks more than once a week throughout the appeal period.  

Occupationally, evidence reflects that the Veteran has not worked since 2008, at which time he was released from his job for reasons unrelated to his performance.  While he has not obtained employment since then, VA examiners in both 2008 and 2011 have opined that the Veteran remains employable for psychiatric purposes and would not require special accommodations or scheduling in order to maintain full time employment.  Socially, the Veteran is in a stable and long-term marriage and spends time volunteering and socializing at the VFW.  Accordingly, difficulty in establishing and maintaining effective work and social relationships is not shown overall, nor is occupational and social impairment with reduced reliability and productivity, and the criteria for a 50 percent evaluation are not met.  

The Board has also considered whether there is any indication that a 70 percent evaluation is warranted for PTSD.  The Board finds that the criteria for such an increase are not met.  Significantly, the numerous clinical records and lay statements applicable to the appeal period do not support findings that the Veteran's PTSD manifestations enumerated in the criteria for such a rating, such as the following: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

The Board notes that two isolated episodes of impaired impulse control were noted in 2008/2009.  One was directed at a bill collector and another was described as road rage.  Neither of these unsubstantiated episodes resulted in any actual harm or violence and, moreover, these episodes were not even necessarily related to the Veteran's PTSD, as they both involved some degree of provocation resulting in the Veteran's subsequent behavior.  Additionally, the Board observes that road rage is not necessarily a manifestation unique to PTSD, and is a behavior which occurs on a daily basis affecting people with and without psychiatric disorders.  Significantly, such episodes in this case were shown to be isolated; they do not occur chronically, and they are insufficient to support a 70 percent evaluation.  Further, evidence presented during the applicable appeal period is not demonstrative of occupational and social impairment with deficiencies in most areas, difficulty in adapting to stressful circumstances (including work or a worklike setting), or an inability to establish and maintain effective relationships.  

The Board observes that during the appeal period extending from June 30, 2008 forward, GAF scores ranging from 70 to 50 have been assigned.  Such numbers are indicative of mild to serious overall industrial and social impairment.  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  However, VA must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  Id.

The Board notes that the most probative evidence in this case consists of both the 2008 and 2011 VA examination reports.  Significantly, these reports include reliable and consistent findings made by a qualified physician.  Reports from both examinations show that the Veteran's lay accounts of symptomatology were assessed for credibility and at both times the lay findings were found to be overstated and exaggerated.  It appears that lay evidence was grossly overstated, to the point of likely fabrication in the case of lay evidence presented during the 2011 examination.  In both 2008 and 2011,  GAF scores of 70 were assigned and the severity of the Veteran's PTSD was assessed as mild.  Significantly, the 2011 VA examination report reflects that the examiner concluded that overall, the results of the 2011 examination revealed no significant changes when compared to VA examination results of 2008.  

While there are some GAF scores lower than 70 shown by the record, such scores are necessarily largely based on the Veteran's reports of lay symptomatology, and are not considered as reliable as the findings and GAF scores made upon VA examinations of 2008 and 2011.  In this regard, testing conducted by VA in 2011 revealed the Veteran's propensity for fabrication, exaggeration and malingering in order to magnify symptoms, and such factors were accounted for by the examiner in making determinations regarding the actual severity of PTSD shown in 2011.  Even as early as 2008, the VA examiner remarked as to a possible over-reporting of subjective symptoms.  Other clinical evidence does not account for such factors and as such, assessments and GAF scores provided from the Vet Center are of less reliability.  The Board notes that statements from Vet Center personnel purport to indicate that the Veteran under-reports his symptoms.  Such an assertion is contradicted by the Veteran's performance on numerous psychiatric tests conducted in 2011.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board notes that VA records indicate that a GAF score of 50 was assigned in July 2011, just months after the February 2011 VA examination at which time a GAF score of 70 was assigned.  There was no adequate explanation provided for this significant change in GAF score and the primary symptoms appeared to be unchanged from those shown previously.  Hence, there is no indication that this evidence represents a chronic increased in PTSD symptomatology and severity.

A disability rating is based on an assessment of the overall level of industrial and social impairment associated with PTSD and not a snapshot from a specific date or single interview.  In this case, the overall picture in consistent with the assignment of a 30 percent evaluation, and no higher.  Accordingly, with application of the benefit of the doubt in the Veteran's favor, the Board finds that service-connected PTSD most nearly approximates the criteria for a 30 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, for the entirety of the appeal period extending from June 30, 2008, forward, and to this extent the appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for PTSD for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  In addition, there has been no evidence of frequent, or in fact any hospitalizations, for this condition.  For these reasons, referral for extraschedular consideration is not warranted.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the currently assigned 30 percent disability.  Therefore, as the assigned 30 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for PTSD, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.



ORDER

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 30 percent for PTSD is granted, effective from June 30, 2008.

A rating higher than 30 percent for PTSD is not warranted at any point in the appeal period.


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, evidence consistently indicated that the Veteran has not been employed since mid-2008 and he has implicated PTSD as a factor in his inability to obtain employment since that time.  In essence, the Veteran maintains that he is unemployed or unemployable due, at least in part, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA and Vet Center records dated from April 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected PTSD.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


